Title: From George Washington to Robert McKenzie, 13 July 1756
From: Washington, George
To: McKenzie, Robert



[Fort Cumberland, Md., 13 July 1756]
To Captain Robert McKenzie of the Virginia Regiment

You are to proceed with your Company to the Fort, now commanded by Captain William Cox; and take the command of it until the Militia at Pearsalls, &c. are discharged—which will be as soon as Harvest is over.
You must then remove to Pearsalls Fort, and take the command there: During your stay at Cox’s, you must escort all Waggons, Expresses, &c. going up as far as Ashby’s, and coming down, to Pearsalls. As your own Company and Captain Cox’s will furnish a strong party, I would have you send out frequently, and scour the woods well. So soon as you arrive at your first post, you are to inform Lieutenant Neugent of the King-George militia; that he with his command, must immediately proceed to John Parkers on the South Branch, who, with the inhabitants about there, is to use his utmost endeavours to protect and assist them, while they are gathering in their Harvest. You may acquaint Captain Cox, that he has my leave to go to Winchester; and he may take the opportunity of the Escort which will be sent down with the Waggons. You are to use your utmost care and endeavours to enlist what men of the company of Rangers you can—but are to give them no more enlisting money than twenty-five shillings. When you remove over to Pearsalls you must send a Subaltern and fifteen men over to Kirkendalls Fort, to keep the inhabitants on that Quarter quiet. By every opportunity you are to transmit me accounts of your proceedings and of all occurrencies. I would have you keep up a constant correspondance with those of the other Forts; and transmit what intelligence you receive from each other immediately. Given at Fort Cumberland July 13th 1756.

G:W.

